Citation Nr: 1601709	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  13-34 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1974 to April 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for PTSD.

The issue of entitlement to service connection for PTSD has been recharacterized as service connection for a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Veteran appeared at a hearing before a Veterans Law Judge (VLJ) in May 2014.  A transcript of the hearing is in the Veteran's file.  As that VLJ has retired, the Veteran was offered the opportunity to testify at an additional hearing before the Board, by letter dated in October 2015.  However, he did not respond.

In an October 2014 decision, the Board denied the claim for service connection for PTSD.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in September 2015, the Court granted a Joint Motion for Remand (JMR), vacating and remanding the October 2014 Board decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, as a result of his military service.  Specifically, he has described an incident in which he was forced by other service members to strip naked and run in place under a running shower.  

The Veteran's psychiatric condition has been variously diagnosed.  A July 2014 VA examiner diagnosed "unspecified depressive disorder," and opined that "although [the Veteran] reported some symptoms of posttraumatic stress disorder, he described many of his symptoms vaguely and symptoms did not appear to meet full DSM-5 criteria for PTSD."

A November 2013 psychiatric examination, conducted in conjunction with a claim for social security benefits, provided diagnoses of "pain disorder associated with both psychological factors and a general medical condition, depressive disorder NOS, posttraumatic stress disorder, and opioid dependence."  The examiner noted the Veteran's aforementioned experience in service, but did not opine as to whether any of the current psychiatric diagnoses were related to that incident.  It is not clear what criteria the November 2013 examiner used to render the diagnoses.  Thus, the Board finds that a new examination is warranted to discuss the November 2013 examination, and assist in determining whether the Veteran has a current diagnosis of PTSD or any other psychiatric condition that is related to his experiences in service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's updated VA treatment records.

2.  Thereafter, schedule the Veteran for a VA examination with a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, to determine the nature and etiology of any currently diagnosed psychiatric disorders.

a.)  Offer an opinion on whether the Veteran meets the DSM-IV or DSM-V criteria for a diagnosis of PTSD.  The examiner is instructed to consider the claimed personal attack on the Veteran in which he was forced to run in place in the shower. 

The examiner is asked to specifically discuss the November 2013 diagnosis of PTSD that was rendered by Dr. L.D.L. in conjunction with the Veteran's claim for social security benefits.  The examination is located in the Veteran's virtual file, on page 123 of the July 15, 2014 document titled, "Medical Treatment Records - Furnished by SSA."

b.)  If the Veteran meets DSM-IV or DSM-V criteria for a diagnosis of PTSD, offer an opinion whether it is at least as likely as not (probability approximately 50 percent), that PTSD is related to the above stressor and/or any other in-service stressor. 

c.)  If the Veteran meets the criteria for any psychiatric diagnoses other than PTSD, offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any psychiatric disorder other than PTSD had its clinical onset during active service or is related to any incident of service.

An opinion should be rendered for each psychiatric condition with which the Veteran is diagnosed.  The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

3.  Then, after conducting any additional development deemed necessary, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

